PD-1620-15

                            No.



Darrell Gene Aaron                           §     In the Texas Court of

vs.                                          §    Criminal Appeals

The State of Texas                           §     at Austin, Texas
                                                     COURT nc^fIVE0|M
                                                          RT°F CRWWW. APPEALS
                     On Appeal from the Fifth Court of Appeajterp •, ^ _
                           in Cause No. 05-15-00508-CR                ™5


                                                          ^bel Acosta, Clerk
                      Appellant's Motion to Extend the                  FILED IN
              Time for Filing a Petition for Discretionary RevR^feJRT OF CRIMINAL APPEALS


To the Honorable Judges of said Court:
                                                                      Abel Acosta, Clerk
      Comes now Appellant, and respectfully requests that the time for filing a

Petition for Discretionary Review in the above-styled and numbered cause be

extended. In support of this motion Appellant would show:

      1. On November 25, 2015, Appellant's conviction wa^s^Sfm-ed by the-Fifth——

Court of Appeals in Cause No. 05-15-00508-CR styled Darell Gene Aaron v. The

State of Texas.


      2. The present deadline for filing a Petition for Discretionary Review is

December 25, 2015. Appellant respectfully requests an extension of time until
February 25, 2016.

      3. No previous extension of time has been granted.

      4. Appellant would show the Court that a reasonable explanation exists for the

requested extension. Appellant is currently incarcerated in the Texas Department of

Criminal Justice and has limited legal knowledge. Appellant must go to the unit law

library to research and draft the issues.

      Wherefore, premises considered, Appellant respectfully requests that the time

for filing a Petition for Discretionary Review be extended to February 25, 2016.


                                                Respectfully submitted,




                                                Darell Aaron, Appellant # 01987709
                                                Powledge Unit
                                                1400 FM 3452
                                                Palestine, TX 75803-2350

                          CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing motion _b§s been;served on the
Dallas County District Attorney's Office, Appellate Division, 133 N. Riverfront
Blvd., LB 19, Dallas, Texas, 75207, by depositing same in the United States Mail,
Postage Prepaid on December d^              2015.


                                                        (hjS1       ^
                                        Darell Aaron, Appellant